DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/523,478 filed on 26 July 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11-13, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2011/0147631 to Menassa.
Regarding Claim 1, Menassa discloses a device for removing air from, or supplying air to, a space that is surrounded by walls, the device comprising:
a ventilation system for generating an air flow;
an opening in at least one of the walls at which the air flow begins or ends (see at least paragraphs 3, 8; the examiner believes the above limitations are inherently present in the air damper system, but if not it would have been obvious to have the above limitations in order to use an air damper system);
at least three perforated plates covering the opening (fig.1a), the perforated plates being arranged in layers relative to one another (fig.1), the perforated plates having two different hardnesses (at least paragraph 22 disclose that plates 12 and 14 are made of different material, inherently having 2 different hardnesses).
Regarding Claim 2, Menassa discloses the device as claimed in claim 1, wherein two outer perforated plates exhibit a greater hardness by comparison with a perforated plate located therebetween (at least paragraph 22 disclose that plates 12 and 14 are made of different material, inherently having 2 different hardnesses; and further that plates 12 may be metal, harder than resilient and flexible).
Regarding Claim 3, Menassa discloses the device as claimed in claim 1, wherein the perforated plates have perpendicularly running holes (see fig.2, 18/30).
Regarding Claim 7, Menassa discloses the device as claimed in claim 1, wherein the perforated plates are fitted in an installation frame that is insertable into the opening (see figures).
Regarding Claim 8
Regarding Claim 9, Menassa discloses the device as claimed in claim 1, wherein the perforated plates are arranged such that the holes in the perforated plates are in the same position (fig.2a).
Regarding Claim 11, Menassa discloses the device as claimed in claim 1, wherein the holes in the perforated plates are polygonal (see fig.1).
Regarding Claim 12, Menassa discloses the device as claimed in claim 1, wherein the perforated plates are arranged parallel to one another (see figures).
Regarding Claim 13, Menassa discloses the device as claimed in claim 1, wherein the perforated plates are arranged layered via a receiver (see figures and elements 124/116/90).
Regarding Claim 15, Menassa discloses the device as claimed in claim 1, wherein the device with the wall in which the opening is introduced runs in a plane (inherently the device will have a plane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0147631 to Menassa.
Regarding Claim 4, Menassa discloses the device as claimed in claim 1, but fail to specifically disclose: wherein the perforated plates have obliquely running holes.  However, creating the holes in any desired angle so long as air flow is permitted would have been an obvious engineering design choice.
Regarding Claim 5, Menassa discloses the device as claimed in claim 1, but fails to specifically disclose: wherein the perforated plates with a greater hardness are produced from reinforced steel.  However, at least paragraph 22 discloses the plates 12 are made of metal, and selecting reinforced steel would have been obvious to one having ordinary skill as selecting a known material in a family of materials to produce an expected result.
Regarding Claim 6, Menassa discloses the device as claimed in claim 1, but fails to specifically disclose: wherein the perforated  plates with a lower hardness are produced from aluminum.  However, at least paragraph 22 discloses the plate 14 is made of a resilient and flexible material, and selecting aluminum would have been obvious to one having ordinary skill as selecting a known material in a family of materials to produce an expected result.
Regarding Claim 10, Menassa discloses the device as claimed in claim 1, but fails to specifically disclose wherein the holes in the perforated plates are round.  However, paragraph 27 discloses that other shapes (other than rectangular) may be used.  It would have been obvious to utilize any shape hole as a matter of engineering design choice to accomplish the same amount of air flow.
Regarding Claim 14, Menassa discloses the device as claimed in claim 1, but fails to specifically disclose: wherein the space is arranged in a vehicle.  However, it is old and well-known in the art to utilize an air flow damper and an air handling system within a vehicle, and locating this system within a vehicle would have been obvious to one having ordinary skill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641